Citation Nr: 1411688	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  08-37 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include  as due to service-connected diabetes mellitus.

2.  Entitlement to service connection for hepatitis B.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to an acquired psychiatric disability other than PTSD, to include major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before a Decision Review Officer (DRO) in June 2009, and a copy of the transcript of this hearing is of record.

The appeal was previously before the Board in August 2012.  At that time, the Board noted that there was no outstanding request for a Board hearing.  Citing to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board found that in addition to the claim for PTSD previously considered the appeal also included the broader question of entitlement to service connection to an acquired psychiatric disability, to include major depressive disorder.  The Board remanded the claims for service connection for hepatitis B, PTSD, and an acquired psychiatric disability other than PTSD.  The Board denied the claim for service connection for hypertension.

The Veteran appealed the denial of service connection for hypertension to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Court granted a Joint Motion for Partial Remand (JMPR) filed by the Veteran's attorney before the Court and the attorney for the Secretary (the Parties) remanding the appeal as to hypertension back to the Board for further consideration.  In addition, the three claims previously remanded are again before the Board for consideration.

Current review of the record reveals that all issue currently in appellate status must be remanded for additional development.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted above, prior to final adjudication of the four claims in appellate status, additional development is required.  See 38 C.F.R. § 19.9 (2013).

Regarding all claims, records contained in the electronic component (Virtual VA) of the Veteran's claims file, reveal that there may be relevant records from the Social Security Administration (SSA) that are not of record.  In May 2011, SSA sent a request to VA for information regarding the Veteran's VA benefits.  In a June 2012 VA social worker treatment record, a clinician noted that the Veteran was in receipt in SSA disability benefits.  Accordingly, any records generated in connection with the SSA disability claim should be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1321, 1323  (Fed. Cir. 2010).

Regarding the claim for service connection for hypertension, in the JMPR, the Parties found that the medical opinions of record were inadequate.  Currently, the claims file contains a February 2011 opinion and a February 2012 VHA opinion with April 212 addendum.  The Parties noted that in the VHA opinion the clinician provided as rationale that there was no scientific evidence or peer-reviewed literature that diabetes caused hypertension or permanently worsened or aggravated diabetes.  The Parties found that this conclusion contradicted VA Training Letter 00-06 and VA's Adjudication Procedure Manual Rewrite, M21-1MR in which hypertension is listed as a possible complication of diabetes.  

Therefore, the Parties directed that the Board obtain another opinion that addressed whether service-connected diabetes caused or aggravated the Veteran's hypertension.  The Parties did not instruct the Board to obtain another opinion regarding direct service connection.  Although cognizant that the Board previously sought a VHA opinion, in the Board's judgment the additional opinion request does not require another VHA opinion under 38 C.F.R. § 20.901 (2013).  The Board's determination to not obtain another VHA opinion is also based on consideration of judicial efficiency as the other claims in appellate status require remand.

Regarding the psychiatric claims, in the August 2012 remand, the Board directed that a VA examiner, in relevant part, provide an opinion as to whether diagnosed depression is related to the Veteran's service.  As the examiner found that the Veteran did not have diagnosed depression, he did not provide the requested opinion.

Multiple VA records, however, document a diagnosis of depression, with medication prescribed for same.  In this regard, a December 2007 VA treatment record documents an assessment of depression that was well controlled by Celexa.  In a September 2009 VA treatment record, a clinician assessed depression, noting that the disability was stable and the Veteran was taking Sertraline for it.  An April 2012 VA treatment record notes among the Veteran's active medications Sertraline, indicating that the Veteran continued to take this medication for depression.  Multiple other VA treatment records document a diagnosis.  

Therefore, upon remand, the AMC should seek an addendum from the examiner who provided the January 2011 and December 2012 VA examination reports as to whether the prior diagnosed depression is due to the Veteran's service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (stipulating a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Although cognizant that the Veteran has not provided any specific contentions regarding how depression is related to service, apart from his contentions related to PTSD, such an addendum opinion is still necessary.  

The claims file currently contains treatment records from the VA Medical Center (VAMC) in Memphis, Tennessee dated through November 29, 2012.  Upon remand, the AMC should obtain updated VA treatment records.  See 38 C.F.R. § 3.159 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any/all VA treatment records dated after November 28, 2012 from the Memphis VAMC.  If any records are unavailable, notify the Veteran as outlined in 38 C.F.R. § 3.159(e) regarding Federal records.

2.  Obtain records from SSA regarding any disability claims, to include the underlying medical records.  If any records are unavailable, notify the Veteran as outlined in 38 C.F.R. § 3.159(e) regarding Federal records.

3.  After the directives contained in paragraphs (1)-(2), are complete, obtain an opinion from an appropriate clinician regarding whether the Veteran's hypertension is caused or aggravated by service-connected diabetes mellitus.  The claims file, to include a copy of this remand, must be provided to the examiner for review.  In addition, the Veteran must be provided a copy of VA Training Letter 00-06.  

Considering the medical and opinion of evidence and VA's categorization of hypertension as a possible complication of diabetes mellitus (as noted in the Training Letter 00-06), it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected diabetes mellitus caused or permanently worsened/aggravated the Veteran's hypertension?  A complete rationale must be provided for any opinions expressed.

4.  After the directives contained in paragraphs (1)-(2), are complete, obtain an addendum opinion from the VA examiner who provided the January 2011 and December 2012 VA psychiatric examinations regarding whether previously diagnosed depression is related to service.  The claims file, to include a copy of this remand, must be provided to the examiner to again review.  The examiner should specifically review of the evidence of diagnosis of depression of record (as summarized in the Remand) and the evidence that the Veteran is on medication for depression.

After this review, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that previously diagnosed depression (major depressive disorder) is attributable to service?  A complete rationale must be provided for any opinions expressed.

If the VA examiner who provided the previous reports is unavailable, the Veteran should be scheduled for an appropriate VA examination after which the examiner should address the same question.

5.  Following completion of all indicated development, readjudicate the Veteran's claims in appellate status.  If any benefit sought on appeal remains denied, the Veteran and the representative should be provided a Supplemental Statement of the Case, which should include all pertinent law and regulations.  The Veteran and his representative should then be given an opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013). 

